PER CURIAM:
We reverse and remand the instant cases for further consideration in light of Green v. County Board of New Kent County, Virginia, 1968, 391 U.S. 430, 88 S.Ct. 1689, 20 L.Ed.2d 716, and United States v. Montgomery County Board of Education, 1969, 395 U.S. 225, 89 S.Ct. 1670, 23 L.Ed.2d 263, and in light of the following recent decisions of this Court: United States v. Choctaw County Board of Education, 5 Cir. 1969, 417 F.2d 838; United States v. Jefferson County, 5 Cir. 1969, 417 F.2d 834; Davis v. Board of Commissioners of Mobile County, 5 Cir. 1969, 414 F.2d 609; Hall v. St. Helena Parish School Board, 5 Cir. 1969, 417 F.2d 801; Adams v. Mathews, 5 Cir. 1968, 403 F.2d 181. The mandate of this court shall issue immediately and will not be stayed pending petitions for rehearing or certiorari.